MEMORANDUM **
Eugene and Susan Beauregard appeal pro se from the district court’s judgment dismissing their action arising from a property dispute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Crum v. Circus Circus Enters., 281 F.3d 1129, 1130 (9th Cir.2000). We affirm.
The district court properly dismissed the action for lack of jurisdiction because the proposed second amended complaint did not allege facts sufficient to support federal subject matter jurisdiction. See 28 U.S.C. § 1331; Klemm v. Astrue, 543 F.3d 1139, 1144-45 (9th Cir.2008) (affirming dismissal order where plaintiff failed to allege a colorable constitutional claim).
Appellants’ remaining contentions are unpersuasive.
Appellants’ pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.